        CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Antonio Xavier Daniels,                                  File No. 19-cv-807 (ECT/LIB)

              Petitioner,

v.                                                         OPINION AND ORDER

State of Minnesota,
           Respondent.
________________________________________________________________________

Antonio Xavier Daniels, pro se.

Edwin William Stockmeyer, III and Matthew Frank, Minnesota Attorney General’s Office,
St. Paul, MN; and Jonathan P. Schmidt, Hennepin County Attorney’s Office, Minneapolis,
MN, for Defendant State of Minnesota.
________________________________________________________________________

       A Minnesota state court convicted Antonio Xavier Daniels of second-degree felony

murder and second-degree manslaughter, and he is currently serving a term of

imprisonment. In this federal petition for a writ of habeas corpus, Daniels claims that his

state trial and appellate counsel were ineffective and that the state trial court gave an

erroneous jury instruction. Magistrate Judge Leo I. Brisbois recommended denying the

petition, dismissing the action with prejudice, and declining to issue a certificate of

appealability. Report and Recommendation at 23 (“R&R”) [ECF No. 31]. Daniels filed

objections to the R&R, Pet’r Objs. [ECF No. 36], and the state has not filed a response.
         CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 2 of 13




Because Daniels objected, the R&R will be reviewed de novo. See 28 U.S.C. § 636(b)(1);

Local Rule 72.2(b)(3). For the reasons that follow, the R&R will be accepted.

                                               I

       The R&R thoroughly recounts the factual and procedural background of this case,

and only a brief summary is useful here. See R&R at 1–9. Daniels was charged with

second-degree intentional murder after a deadly altercation in a hotel parking lot. See

Daniels v. State, No. A17-0623, 2018 WL 817286, at *1 (Minn. Ct. App. Feb. 12, 2018)

(“Daniels I”). At trial, Daniels argued that he was acting in self-defense when he fired the

gunshot that killed the victim. Id. at *2, 9–11. The jury eventually acquitted Daniels on

the charged offense but found him guilty of two lesser-included offenses: second-degree

felony murder and second-degree manslaughter. Id. at *3.

       After voluntarily dismissing his direct appeal, Daniels filed a petition for

postconviction relief, which the state trial court denied. See id. at *3; see also Order, State

v. Daniels, No. A15-1573 (Minn. Ct. App. Nov. 6, 2015). The Minnesota Court of Appeals

affirmed that decision. See Daniels I, 2018 WL 817286, at *11. In a petition for review

filed with the Minnesota Supreme Court, Daniels challenged only the state trial court’s jury

instruction on the lesser-included offenses. Resp. App. at 6 [ECF No. 7]. The state

supreme court declined to review the case. Id. at 3.

       Almost a year later, Daniels filed this pro se federal habeas petition. Pet. [ECF No.

1]. The R&R appropriately construed the petition to raise three categories of claims. First,

Daniels claims that his state trial counsel was ineffective for failing to call a witness and to

object to the trial court’s jury instruction on self-defense. Second, Daniels claims that his


                                               2
         CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 3 of 13




state appellate counsel was ineffective for failing to argue that his convictions on the lesser-

included offenses were legally inconsistent and that he should have been sentenced on the

“least” of those two offenses. Third, Daniels seems to argue that the trial court’s erroneous

self-defense instruction—independent of his counsel’s conduct—entitles him to relief.

R&R at 14; see Pet. at 5–14; see generally Pet’r Suppl. Mem. [ECF No. 21].

       As Daniels recognized in his petition, he did not exhaust his state remedies on the

ineffective-assistance-of-counsel claims. See Pet. at 6. Shortly after he filed this habeas

petition, however, he filed a new petition for postconviction relief in state court. Resp.

Suppl. App. at 1 [ECF No. 25]. The new filing

              requested relief because (1) the [state] appellate courts failed
              to follow precedent in addressing his appeal, (2) his “trial
              assistance and appellate counsel [made] errors,” (3) his due
              process rights were violated by using an improper self-defense
              instruction, and (4) his case should have been resolved under
              State v. Pollard, 900 N.W.2d 175 (Minn. Ct. App. 2017).

Daniels v. State, No. A19-1279, 2020 WL 2118897, at *2 (Minn. Ct. App. May 4, 2020)

(“Daniels II”). In view of the new state filing, Magistrate Judge Brisbois stayed this case

to give Daniels an opportunity to present his federal claims to the state court. ECF No. 11.

       The state trial court denied Daniels’s new petition for postconviction relief on the

grounds that it was procedurally barred and time-barred. Resp. Suppl. App. at 3–4; see

also State v. Knaffla, 243 N.W.2d 737, 741 (Minn. 1976) (“[W]here direct appeal has once

been taken, all matters raised therein, and all claims known but not raised, will not be

considered upon a subsequent petition for postconviction relief.”). Daniels appealed that

decision, renewing his argument that his counsel was ineffective for failing to challenge

the lesser-included-offense jury instruction and the self-defense jury instruction. See Resp.

                                               3
         CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 4 of 13




Suppl. App. at 25–27. With a minor exception not relevant here, the Minnesota Court of

Appeals affirmed, but it reached the merits of Daniels’s claims instead of ruling that they

were procedurally barred. Daniels II, 2020 WL 2118897, at *5. The court concluded that

(1) Daniels’s claim with respect to the lesser-included instruction failed because his

counsel had in fact objected to the instruction, and (2) both claims failed because Daniels

had not shown that the instructions affected the verdict in his case. Id. at *3–5.

       In a petition for review to the Minnesota Supreme Court, Daniels raised three legal

issues: (1) “[l]esser included [o]ffense [v]iolation,” (2) “[s]elf-defense [i]nstructions error,”

and (3) an alleged error in entering judgment on both lesser-included offenses. Resp.

Suppl. App. at 95. The Minnesota Supreme Court denied review. Id. at 100. Magistrate

Judge Brisbois then lifted the stay in this case and the parties submitted supplemental

briefing. ECF Nos. 20, 21, 24, 27–29.

       Magistrate Judge Brisbois recommends denying Daniels’s petition and declining to

issue a certificate of appealability. First, the R&R concluded that Daniels’s federal

ineffective-assistance-of-counsel claims are procedurally defaulted because he did not

“fairly present” them to the state courts. R&R at 14–21. Second, it concluded that the state

court’s self-defense jury instruction, if erroneous, did not entitle Daniels to relief because

it was solely a matter of state law. R&R at 21–22.

                                               II

       Federal courts have the authority to grant a writ of habeas corpus “in behalf of a

person in custody pursuant to the judgment of a State . . . on the ground that he is in custody

in violation of Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).


                                               4
         CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 5 of 13




Before a court can consider such a claim, however, “all available state-court remedies must

be exhausted.” Deck v. Jennings, 978 F.3d 578, 581 (8th Cir. 2020) (citing 28 U.S.C.

§ 2254(a), (b)(1)). This means the petitioner must have “fairly present[ed]” the federal

claim—that is, the “same facts and legal theories”—to the state courts. Morris v. Norris,

83 F.3d 268, 270 (8th Cir. 1996) (internal quotation marks and citation omitted). The

petitioner must exhaust both levels of appellate review in state court, even when the state

only provides an opportunity for discretionary appellate review at its highest court. See

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       When a state court has adjudicated a petitioner’s federal claim on the merits, the

habeas petition will not be granted unless the adjudication “resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States[.]” 28 U.S.C. § 2254(d)(1). “A

state court decision is ‘contrary to’ clearly established federal law if the state court arrives

at a conclusion opposite to that reached by the Supreme Court on a question of law, or if

the state court reaches the opposite result in a case involving facts that are materially

indistinguishable from relevant Supreme Court precedent.” Smith v. Titus, 958 F.3d 687,

691 (8th Cir. 2020) (citing Williams v. Taylor, 529 U.S. 362, 405 (2000)).                 “An

‘unreasonable application’ of clearly established federal law ‘occurs when a state court

correctly identifies the governing legal standard but either unreasonably applies it to the

facts of the particular case or unreasonably extends or refuses to extend the legal standard

to a new context.’” Id. (quoting Munt v. Grandlienard, 829 F.3d 610, 614 (8th Cir. 2016)).

The requirements of § 2254(d)(1) are “meant to be difficult, because [the Antiterrorism and


                                               5
         CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 6 of 13




Effective Death Penalty Act (“AEDPA”)] ‘reflects the view that habeas corpus is a guard

against extreme malfunctions in the state criminal justice systems.’”            Id. (quoting

Harrington v. Richter, 562 U.S. 86, 102 (2011) (internal quotation omitted)).

                                              A

       Start with Daniels’s ineffective-assistance-of-counsel claims. The R&R concluded

that all of these claims are procedurally defaulted because Daniels did not fairly present

them to Minnesota courts. For most of the claims, the R&R’s conclusion is plainly correct.

Daniels was required to present his federal claims at all levels of Minnesota’s court system,

including in his petitions to the Minnesota Supreme Court for discretionary review. See

O’Sullivan, 526 U.S. at 845. In his first petition for review, Daniels appeared to challenge

only the state trial court’s jury instruction on lesser-included offenses and did not refer to

his counsel’s performance. Resp. App. at 6–7. In his second petition for review, which

was filed after his federal habeas petition, Daniels did not purport to raise at least three of

the four ineffective-assistance arguments he raises here—specifically, that his counsel was

ineffective for failing to call a viable witness, to argue that his convictions were legally

inconsistent, or to argue that he should have been sentenced to the “least” of the two

offenses of conviction. Resp. Suppl. App. at 94–96. This is so even though the order

staying this case cautioned Daniels that he must fairly present his federal claims to the state

court. See ECF No. 11 at 11 n.6.

       Because Daniels did not fairly present these three claims to the state courts, he may

only pursue them here if he can “establish ‘cause for the default and actual prejudice,’” or

if “failure to consider his claims [would] result in a fundamental miscarriage of justice.”


                                              6
         CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 7 of 13




Deck, 978 F.3d at 581 & n.2 (quoting Coleman v. Thompson, 501 U.S. 722, 750–51

(1991)). Daniels did not attempt to make these showings in his briefing to Magistrate Judge

Brisbois. In his objections, Daniels identifies two reasons that he did not raise his defaulted

claims in state court: (1) his state appellate counsel was ineffective in failing to raise them,

and (2) he has been unable to fully access the law library in his prison because the COVID-

19 pandemic has led to strict lockdown protocols. Pet’r Objs. at 6–7. Neither argument

establishes cause for Daniels’s failure to exhaust his federal claims in state court. First, it

would not matter if his state counsel were ineffective. Daniels obtained a stay of this case

precisely so he could raise his federal claims in a new postconviction petition at each level

of the state courts. ECF No. 11. By that point, he was no longer represented by his prior

counsel. Second, Daniels filed both this action and his second state postconviction petition

in 2019, before the onset of the COVID-19 pandemic, so the pandemic could not have

prevented him from raising his federal claims in state court. At least three of his four

ineffective-assistance-of-counsel claims are therefore procedurally defaulted.

       It is not immediately clear that Daniels failed to present the fourth basis for his

ineffective-assistance-of-counsel claim: his counsel’s failure to object to the trial court’s

jury instruction on self-defense. As relevant here, Daniels’s second petition for review to

the Minnesota Supreme Court presented the following legal issue:

              II. Self-defense Instructions error in violation of the 14th
              amendment (due process) and 6th Amendment (the right to a
              Jury trial) & (Ineffective assistance of Counsel)[.]

Resp. Suppl. App. at 95. Directly underneath this issue statement, Daniels included a

quotation from the decision of the Minnesota Court of Appeals, which concluded that his


                                               7
         CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 8 of 13




counsel’s failure to object to this instruction did not “constitute prejudicial error meriting

reversal.” Id.; see Daniels II, 2020 WL 2118897, at *5. The R&R concluded that this was

insufficient to raise a federal claim of ineffective assistance of counsel because Daniels did

not clearly invoke federal law. R&R at 17–18.

       To fairly present a federal ineffective-assistance-of-counsel claim, it is not enough

to use the phrase “ineffective assistance of counsel.” Baldwin v. Reese, 541 U.S. 27, 29–33

(2004). Rather, the petitioner must “refer to a specific federal constitutional right, a

particular constitutional provision, a federal constitutional case, or a state case raising a

pertinent federal constitutional issue.” Cox v. Burger, 398 F.3d 1025, 1031 (8th Cir. 2005)

(citation omitted). “Presenting a claim that is merely similar to the federal habeas claim is

not sufficient to satisfy the fairly presented requirement.” Id. (citation omitted). As the

R&R observed, Daniels did not explicitly say in his second petition for review that he was

invoking the “United States” or “federal” Constitution. See R&R at 17–18. Nearly all the

cases cited in that petition were decided by state courts and did not involve federal

ineffective-assistance-of-counsel claims. See id. at 18 & n.7. And the one federal case

cited did not address an ineffective-assistance-of-counsel claim, either. Id. at 17 n.6. To

be sure, Daniels did cite both the “6th Amendment” and the “14th Amendment.” Resp.

Suppl. App. at 95. Although these terms are reasonably understood to refer to the federal

Constitution, case law supports the conclusion that such isolated and passing references are

not sufficient to fairly present a federal claim. See, e.g., Slaughter v. Parker, 450 F.3d 224,

236 (6th Cir. 2006); Kimbrough v. Buss, No. 3:08cv552-LAC/MD, 2011 WL 2414879, at




                                              8
         CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 9 of 13




*16 (N.D. Fla. May 20, 2011), report and recommendation adopted, 2011 WL 2374385

(N.D. Fla. June 10, 2011).

       Nonetheless, if the references to the Sixth and Fourteenth Amendments were

sufficient to fairly present Daniels’s fourth ineffective-assistance claim, it would still be

appropriate to deny the claim on the merits. See 28 U.S.C. § 2254(b)(2) (“An application

for a writ of habeas corpus may be denied on the merits, notwithstanding the failure of the

applicant to exhaust the remedies available in the courts of the [s]tate.”). “To prevail on

an ineffective assistance of counsel claim, a petitioner must establish that his trial counsel’s

performance was deficient and that the deficient performance prejudiced his defense.”

Wanatee v. Ault, 259 F.3d 700, 703 (8th Cir. 2001) (citing Strickland v. Washington, 466

U.S. 668, 700 (1984)). “The ‘prejudice’ prong of Strickland requires that the petitioner

demonstrate the existence of ‘a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.’” Id.

(quoting Strickland, 466 U.S. at 694).

       The Minnesota Court of Appeals concluded that “the self-defense instruction

provided to the jury” in Daniels’s case was improper. Daniels II, 2020 WL 2118897, at

*4. The state trial court had at least two instructions to choose from: a “general self-defense

instruction” and a “justifiable-taking-of-life instruction.” Id. These two instructions

address different levels of force and different degrees of impending danger. The general

self-defense instruction reflects the principle of Minnesota law that a person may use

“reasonable force” when, among other things, he honestly and reasonably believes that he

is “in imminent danger of . . . bodily harm.” State v. Pollard, 900 N.W.2d 175, 178 (Minn.


                                               9
        CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 10 of 13




Ct. App. 2017) (citing Minn. Stat. § 609.06, subd. 1 and 10 Minnesota Practice, CRIMJIG

7.05 (2015)). The justifiable-taking-of-life instruction reflects the principle that a person

may not intentionally kill another unless he believes that doing so is “necessary to avert

death or grievous bodily harm.” Id. at 178–79 (citing 10 Minnesota Practice, CRIM JIG

7.06 (2015)). In other words, the justifiable-taking-of-life instruction imposes a “greater

fear-of-harm requirement.” Id. at 180. “The Minnesota Supreme Court has repeatedly

stated that it is error to provide the justifiable-taking-of-life instruction, instead of the

general self-defense instruction, when the defendant asserts self-defense but claims that the

death was not the intended result.” Id. at 179 (collecting cases). In Daniels’s case, the

state trial court gave the justifiable-taking-of-life instruction. According to the Minnesota

Court of Appeals, this was error because Daniels was “claiming the death was not the

intended result of [his] action[s].” Daniels II, 2020 WL 2118897, at *4.

       Despite the trial court’s legal error, the Minnesota Court of Appeals held that

Daniels had not shown prejudice resulting from his counsel’s failure to object to the

instruction. To support this conclusion, it cited the jury’s finding that Daniels “did not

intentionally cause the death of the victim” as well as evidence, recounted in Daniels’s first

appeal, that Daniels “did not use reasonable force, [that] he lied to police, that no one else

had a weapon—contrary to Daniels’s assertions—and [that] no one else acted as though

they had a weapon.” Id. at *5. It also acknowledged the evidence Daniels offered in

support of the defense. Id. The court concluded that, in light of all the evidence, there was

no reasonable probability that the result would have been different if the trial court had

given the correct instruction. Id.


                                             10
        CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 11 of 13




       Daniels has not shown that this conclusion was “contrary to, or involved an

unreasonable application of, clearly established Federal law.” 28 U.S.C. § 2254(d).1 The

Minnesota Court of Appeals articulated and applied a standard identical to that announced

in Strickland. See Daniels II, 2020 WL 2118897, at *2 (citing Pearson v. State, 891

N.W.2d 590, 600 (Minn. 2017)). The court carefully recounted and weighed the evidence

presented at trial, acknowledging the evidence Daniels presented to support his self-

defense argument, and determined that it was not reasonably probable that issuing the

correct jury instruction would have affected the jury’s verdict. See id. at *4–5. Daniels

has not identified evidence that the court failed to consider or any Supreme Court authority

establishing that the court should have weighed the evidence differently.2 Under AEDPA’s

deferential standard, it would be inappropriate to second guess the state court’s decision.

See, e.g., Shelton v. Mapes, 821 F.3d 941, 948 (8th Cir. 2016).

                                              B

       That leaves Daniels’s final claim, which is that the state trial court’s jury instruction

error itself—separate from his counsel’s conduct—provides a basis for relief. The R&R

correctly concluded that this claim does not entitle Daniels to habeas relief because it

involves only state law. R&R at 21–22. State law seems to provide the sole basis for



1
      Daniels does not argue that the state court’s decision involved “an unreasonable
determination of the facts.” 28 U.S.C. § 2254(d)(2).
2
       In his objections, Daniels relies extensively on Engle v. Isaac, 456 U.S. 107 (1982),
but the case is not on point. The Court in Engle did not address the application of
Strickland’s prejudice standard to a similar claim. Rather, it concluded that the petitioners’
constitutional challenges to a state jury instruction were procedurally defaulted. See id. at
129–34.
                                               11
        CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 12 of 13




Daniels’s argument. See, e.g., Pet’r Suppl. Mem. at 1–8. “As the United States Supreme

Court has repeatedly emphasized, ‘federal habeas corpus relief does not lie for errors of

state law.’” Robinson v. Leapley, 26 F.3d 826, 829 (8th Cir. 1994) (quoting Estelle v.

McGuire, 502 U.S. 62, 67 (1991)).

       To get around this rule, Daniels argues that the state-law jury instruction error

violated his federal right to due process of law. See Pet’r Suppl. Mem. at 1. “A federal

court may grant habeas relief on the basis of a faulty state law jury instruction only if the

erroneous instruction ‘so infected the entire trial that the resulting conviction violates due

process.’” Iromuanya v. Frakes, 866 F.3d 872, 881 (8th Cir. 2017) (quoting Estelle, 502

U.S. at 72). Daniels cannot meet that standard here. His argument seems to be that, in

giving the erroneous self-defense instruction, the state trial court indirectly shifted the

burden of proof, requiring him to prove his affirmative defense. Pet’r Objs. at 4–5; Pet’r

Reply Br. [ECF No. 29 at 5–6]. But the Supreme Court has held that a state may do this

directly and require a defendant to prove by a preponderance of the evidence that he acted

in self-defense. See Martin v. Ohio, 480 U.S. 228, 233–34 (1987). In light of Martin, it is

difficult to see how the jury-instruction error Daniels alleges could undermine the

fundamental fairness of his conviction.

                                              C

       One final matter deserves comment. Daniels may not appeal the denial of his habeas

petition unless a certificate of appealability is issued. 28 U.S.C. § 2253(c)(1). To obtain

one, Daniels must make a “substantial showing of the denial of a constitutional right,” id.

§ 2253(c)(2), which means he “must demonstrate that reasonable jurists would find the


                                             12
        CASE 0:19-cv-00807-ECT-LIB Doc. 39 Filed 09/01/21 Page 13 of 13




district court’s assessment of the constitutional claims debatable or wrong,” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Resolving Daniels’s claim involves the application

of settled principles of federal law, and the R&R correctly concluded that no certificate of

appealability should be issued under these circumstances. See Samuelson v. Roy, No.

13-cv-3025 (PAM/LIB), 2014 WL 2480171, at *1 (D. Minn. May 28, 2014).

                                          ORDER

       Therefore, based on all the files, records, and proceedings in the above-captioned

matter, IT IS ORDERED THAT:

       1.     Petitioner Antonio Xavier Daniels’s objections to the Report and

Recommendation [ECF No. 36] are OVERRULED;

       2.     The Report and Recommendation [ECF No. 31] is ACCEPTED;

       3.     Petitioner’s Petition for a Writ of Habeas Corpus [ECF No. 1] is DENIED;

       4.     This action is DISMISSED WITH PREJUDICE; and

       5.     No certificate of appealability is issued.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 1, 2021                   s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




                                             13
